Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 10/19/2021 have been fully considered and are persuasive. In the affidavit filed 10/19/2021, the inventor has detailed specific rationale as to why one of ordinary skill in the art would not be motivated to combine the teachings of Lofftus (US 2015/0234098) and Richards (US 2004/0170800). More specifically, the teachings of Lofftus show the criticality of interstitial void volume in achieving desired properties of high opacity, high reflectance, light coloration, and light blocking. Applicant argues that one of ordinary skill in the art would not be motivated to laminate a fabric layer on the opacifying element of Lofftus because to do so would disrupt the interstitial void volume at the surface of the opacifying element and diminish its desired properties. This argument is persuasive. Since one of ordinary skill in the art would not have been motivated to combine the teachings of Lofftus and Richards in order to maintain the desired properties taught by Lofftus, the previous rejection combining these references is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Thursday, and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746